IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 106 MM 2019
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 DANIEL CASEY,                                 :
                                               :
                     Petitioner                :
                                               :
 COMMONWEALTH OF PENNSYLVANIA,                 :
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 BRENDAN PATRICK YOUNG,                        :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of January, 2020, the “Joint Petition for Leave of Court to

File the Petition for Review Nunc Pro Tunc” is GRANTED. Counsel are DIRECTED to

file the already-prepared Petition for Review within 15 days.